IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31338
                          Summary Calendar



ELAINE BARTHOLOMEW,
as next friend Dagny Mahaffey,
as next friend Shirlaine Mitchell,
minors,

                                         Plaintiff-Appellant,

versus

LARRY G. MASSANARI,
ACTING COMMISSIONER OF
SOCIAL SECURITY,

                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                          USDC No. 00-CV-50-J
                         --------------------
                             August 6, 2001

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Elaine Bartholomew appeals from the district court’s

judgment affirming the denial of her claim for surviving child

benefits.   She argues that substantial evidence did not support

the Commissioner’s decision, the administrative law judge (ALJ)

failed to develop the record, the ALJ did not properly weigh the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-31338
                                  -2-

evidence, and the ALJ improperly placed a high burden of proof on

the claimants.

     Judicial review of the Commissioner’s decision to deny

benefits is limited to determining whether that decision is

supported by substantial evidence and whether the proper legal

standards are applied.     Harris v. Apfel, 209 F.3d 413, 417 (5th

Cir. 2000); Stone v. Heckler, 715 F.2d 179, 180-81, 184 (5th Cir.

1983).   “The [Commissioner], not the courts, has the duty to

weigh the evidence, resolve material conflicts in the evidence,

and decide the case.”    Chaparro v. Bowen, 815 F.2d 1008, 1011

(5th Cir. 1987).

     Given the evidence that the Arizona resident had used the

name and social security number of Curtis Clifford Mahaffey since

at least 1985 and Judy Griffen’s corroborating identification of

her brother, which dates back to Mahaffey’s childhood, there were

credible evidentiary choices supporting the ALJ’s decision.

Harris, 209 F.3d at 417.    Although the Commissioner could have

investigated the matter further, there was credible substantial

evidence upon which the Commissioner could conclude that the

Arizona resident was the true owner of the disputed social

security number, and Bartholomew has failed to demonstrate that

the additional evidence might have altered the result.     Carey v.

Apfel, 230 F.3d 131, 142 (5th Cir. 2000).    “In short, there is

conflicting evidence on the issue . . ., and the [ALJ’s]

determination must be respected because it is supported by

substantial credible evidence.”     See Ryan v. Bowen, 799 F.2d 147,
                           No. 00-31338
                                -3-

148 (5th Cir. 1986).   Accordingly, the judgment of the district

court is AFFIRMED.